Exhibit 77C  Submission of Matters to a Vote of Security Holders There was a special meeting of shareholders of Sentinel Variable Products Common Stock, Mid Cap Growth, and Small Company Funds, three series of the Registrant, on November 18, 2008. The proposal voted on, and approved, at such meeting was To approve an amendment to the Investment Advisory Agreement between Sentinel Variable Products Trust and Sentinel Asset Management, Inc. dated as of November 1, 2000, as amended. The vote was: SVP Common Stock: For: 9,384,195 shares Against: 2,587,719 shares Abstain: 873,154 shares SVP Mid Cap Growth: For: 1,602,494 shares Against: 344,355 shares Abstain: 92,700 shares SVP Small Company: For: 3,375,049 shares Against: 822,115 shares Abstain: 339,683 shares Exhibit 77Q1(e)  An Amendment to the Investment Advisory Agreement between Sentinel Variable Products Trust and National Life Investment Management Company, Inc., now known as Sentinel Asset Management, Inc. dated as of November 1, 2000 is incorporated by reference to the Form of Amendment contained in the Registrants Proxy Statement on Form DEF 14A filed with the SEC on October 6, 2008.
